Case: 16-10765   Date Filed: 05/01/2017   Page: 1 of 10


                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 16-10765
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 6:15-cv-00681-GKS-TBS

VICTORIA LANEY,

                                                             Plaintiff-Appellant,

                                    versus

THOMAS RAY SLATEN, JR.,
LARSEN AND ASSOCIATES, P.L.,
JILL JORGENSEN,
SOUTHWEST PROPERTY MANAGEMENT
OF CENTRAL FLORIDA, INC.,
ROBERT MCKEY, et al.,

                                                         Defendants-Appellees,

JIM RYGH,

                                                                      Defendant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (May 1, 2017)
               Case: 16-10765        Date Filed: 05/01/2017      Page: 2 of 10


Before MARTIN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:

       Victoria Laney appeals the district court’s dismissal of her claims against Jill

Rygh, 1 Southwest Property Management of Central Florida, Robert McKey, and

The Hammocks Homeowner’s Association of Orange County, Inc. (collectively,

“the Hammocks defendants”). 2 The district court held that Laney failed to state a

claim against the Hammocks defendants under the Florida Deceptive and Unfair

Trade Practices Act (“FDUTPA”), Fla. Stat. § 501.201 et seq.; the Florida

Consumer Collections Practices Act (“FCCPA”), Fla. Stat. § 559.55 et seq.; the

federal Fair Housing Act, 42 U.S.C. § 3601 et seq.; and the Florida Fair Housing

Act, Fla. Stat. § 760.20 et seq. Laney also appeals the court’s announcement that it

would award sanctions against her under Federal Rule of Civil Procedure 11.

After careful review, we affirm the district court’s dismissal of Laney’s complaint

and dismiss her appeal of the sanction issue as moot.

                                               I.

       Laney is a homeowner and resident in “The Hammocks,” a deed-restricted

community in Ocoee, Florida. As a homeowner in the community, Laney is a

member of The Hammocks Homeowners Association of Orange County (“the
       1
          Laney first identified Rygh’s last name as Jorgensen. This mistake has since been
corrected, but the case caption retains the style first used in the complaint and by the district
court.
        2
          Laney also brought claims against two other defendants in this case. They have settled
separately from this appeal.
                                               2
              Case: 16-10765     Date Filed: 05/01/2017    Page: 3 of 10


Association”). Laney used to serve on the Board of Directors for the Association,

but was recalled by the Association on June 2, 2008. After the recall, Laney filed a

Petition for Arbitration with the Florida Department of Business and Professional

Regulations, Division of Condominiums, Time Shares, and Mobile Homes to

challenge the Association’s recall. The arbitrator found in favor of the Association

and awarded the Association attorneys’ fees. To enforce this award against Laney,

the Association filed suit in Florida state court. The state court enforced the

arbitration award in two orders dated February 24 and June 21, 2010.

      In September 2014, Laney filed a “Petition for Writ of Certiorari” in the

Florida state court. In the petition, Laney said she had sent the Association a check

soon after the arbitration, but that the Association never cashed it. She also alleged

the Association’s collection efforts were improper and asked the court to retract the

discovery order about her assets. The Florida state court denied Laney’s petition

on October 15, 2014.

      Laney filed this action in federal court on April 27, 2015. Although Laney

initially proceeded pro se, she hired an attorney, Scott Siverson, shortly after filing

her federal complaint. With the assistance of her counsel, Laney filed an amended

complaint on July 13, 2015. She alleged that Rygh, the property manager,

distributed a letter from Slaten, the Association’s lawyer, at the annual membership

meeting of the Association, which at least 68 homeowners attended. Laney also


                                           3
                 Case: 16-10765   Date Filed: 05/01/2017   Page: 4 of 10


said McKey, the president of the Board, read the letter aloud at the meeting. The

letter, dated February 26, 2014, contained information about Laney’s debt and the

Association’s efforts to collect those debts. Laney says the letter was humiliating,

factually inaccurate, and caused her neighbors to be “exceedingly unkind” to her.

She also claims that on April 29, 2014, Southwest Property posted on its website

the past due amounts she owed the Association. Laney says this has never been

done to any other homeowner in the Hammocks. Finally, she alleges that

Southwest Property and the Association considered her “emotionally or mentally

ill,” and claims the Association, through Slaten, caused her arrest and unlawful

incarceration.

      Based on these allegations, Laney brought four claims against the

Hammocks defendants. The district court dismissed all four with prejudice. The

court also sanctioned Laney and her attorney, Siverson, under its Rule 11 and

inherent powers after finding the case frivolous given the previous state court

litigation. The district court instructed the parties to submit information about the

amount of fees and costs due to the Hammocks defendants, as well as any

objections. Laney appealed the district court’s order.

      Since the district court issued its order, the Hammocks defendants and

Siverson reached a settlement with regard to the sanctions award. Siverson paid

the Hammocks defendants to settle this part of the district court’s order. Laney,


                                           4
                Case: 16-10765       Date Filed: 05/01/2017       Page: 5 of 10


however, never agreed to nor signed the settlement documents. On appeal, Laney

is proceeding pro se.

                                               II.

       We review de novo the district court’s grant of a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim, accepting the

factual allegations in the complaint as true and construing all inferences in the light

most favorable to the plaintiff. Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308

(11th Cir. 2006) (per curiam). We review for an abuse of discretion the district

court’s imposition of Rule 11 sanctions as well as the decision to award costs to the

prevailing party. Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009);

Mathews v. Crosby, 480 F.3d 1265, 1276 (11th Cir. 2007). This Court also

liberally construes pro se pleadings and briefs. Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008) (per curiam); Boxer X v. Harris, 437 F.3d 1107, 1110 (11th

Cir. 2006).3




       3
         The Hammocks defendants argue Laney has abandoned any challenge to the dismissal
of her complaint with prejudice because her brief’s statement of the issues refers only to the
sanctions award. However, Laney’s brief makes it quite clear that she is challenging the district
court’s dismissal of her claims. And in any event, we liberally construe pro se briefs. Timson,
518 F.3d at 874.
                                                5
               Case: 16-10765        Date Filed: 05/01/2017      Page: 6 of 10


                                               A.

       Laney first argues Counts II and III should not have been dismissed by the

district court based on the Rooker-Feldman doctrine.4 The Rooker-Feldman

doctrine prohibits federal district courts from reviewing state court final judgments,

because that is the role of state appellate courts and the U.S. Supreme Court.

Casale v. Tillman, 558 F.3d 1258, 1261 (11th Cir. 2009) (per curiam). It is

“confined to cases . . . brought by state-court losers complaining of injuries by

state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S. Ct. 1517, 1521–22

(2005). The doctrine applies when:

              (1) the party in federal court is the same as the party in
              state court; (2) the prior state court ruling was a final or
              conclusive judgment on the merits; (3) the party seeking
              relief in federal court had a reasonable opportunity to
              raise its federal claims in the state court proceeding; and
              (4) the issue before the federal court was either
              adjudicated by the state court or was inextricably
              intertwined with the state court’s judgment.

Storck v. City of Coral Springs, 354 F.3d 1307, 1310 n.1 (11th Cir. 2003)

(quotation omitted). A federal claim is “inextricably intertwined” with a state

court judgment when it would “effectively nullify” the state judgment or would

       4
         This doctrine is named for the two Supreme Court cases that created it: Rooker v.
Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923), and District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983).
                                               6
                Case: 16-10765       Date Filed: 05/01/2017        Page: 7 of 10


“succeed[] only to the extent that the state court wrongly decided the issues.”

Casale, 558 F.3d at 1260 (quotation omitted).

       Laney’s claims against the Hammocks defendants under the FDUTPA in

Count II and the FCCPA in Count III are barred by the Rooker-Feldman doctrine.

The state court decisions in the record are final judgments, concerning the same

parties, and are “inextricably intertwined.” See id. The record shows Laney’s

allegations in Counts II and III concerned the same conduct as the allegations in

her state court proceedings—primarily, the Hammocks defendants’ attempts to

collect attorneys’ fees from her. If Laney were to win on her FDUTPA or FCCPA

claim in federal court, this would effectively nullify the state court’s decision that

the Hammocks defendants’ debt collection practices were permissible under

Florida law. And the record also shows the state court fully adjudicated Laney’s

claims regarding these practices.5 Because Laney’s claims in Counts II and III are

therefore “inextricably intertwined” with her previous state court proceedings, and

because she could have raised her FDUTPA and FCCPA claims there, the Rooker-

Feldman doctrine applies and bars Laney’s claims from consideration in the district

court. See Storck, 354 F.3d at 1310 n.1; Casale, 558 F.3d at 1260. We affirm the

district court on its ruling as to these claims.
       5
          To the extent Laney challenges the district court’s consideration of extraneous materials
on a motion to dismiss, we affirm as well. The district court was free to consider any documents
attached to a motion to dismiss so long as each was “(1) central to the plaintiff’s claim and (2)
undisputed.” Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). The state court records in
this case met both requirements.
                                                7
              Case: 16-10765     Date Filed: 05/01/2017   Page: 8 of 10


                                          B.

      Laney also argues her claims in Counts IV and V should not have been

dismissed by the district court for failure to state a claim under Rule 12(b)(6). To

avoid dismissal, a complaint must allege enough facts to state a claim that is

plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct.
1955, 1974 (2009). Thus, a plaintiff must offer “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949

(2009). A recital of the elements of a cause of action, supported only by

conclusory statements, is not enough to adequately plead a claim. Id. at 678–79,

129 S. Ct. at 1949–50. Count IV of Laney’s amended complaint is based on the

federal Fair Housing Act, while her claim in Count V is based on the Florida Fair

Housing Act. These two statutes are substantively identical, and therefore we

apply the same legal analysis to each. Bhogaita v. Altamonte Heights Condo.

Ass’n, 765 F.3d 1277, 1285 (11th Cir. 2014).

      Laney alleged that she was “a member of a protected group” under both

statutes because the Hammocks defendants “collectively perceived or regarded

[her] as being emotionally or mentally impaired or ill.” She points to 42 U.S.C.

§ 3602(h) of the Fair Housing Act to argue that mental handicaps are protected

under the statutes. But she does not allege how the Hammocks defendants’


                                          8
              Case: 16-10765    Date Filed: 05/01/2017   Page: 9 of 10


conduct in any way impacted her accessibility to housing nor how they refused to

permit reasonable modifications for handicapped persons. See 42 U.S.C.

§ 3604(a), (f). Neither does the complaint allege any sort of injury from the

Hammocks defendants’ alleged discrimination other than her personal interactions

with the Association. Thus, Laney did not plead enough facts to state a plausible

claim for relief under the federal Fair Housing Act, and by extension, the Florida

Fair Housing Act. See Twombly, 550 U.S. at 570, 127 S. Ct. at 1974; Bhogaita,
765 F.3d at 1285. We affirm the district court’s ruling as to these claims as well.

                                         C.

      Laney finally appeals the district court’s imposition of sanctions against her.

However, we need not decide whether the district court’s decision to award

attorneys’ fees and costs to the Hammocks defendants was proper. Siverson,

Laney’s attorney in the district court, paid the Hammocks defendants, so they say

the sanctions award is moot. They have confirmed to this Court that they no

longer seek any amount of sanctions from Laney. Siverson also agreed the paid

sum will not be returned even if the award of sanctions were to be reversed on

appeal. Therefore, this issue “no longer presents a live controversy with respect to

which the court can give meaningful relief.” Christian Coal. of Fla., Inc. v. United

States, 662 F.3d 1182, 1189 (11th Cir. 2011) (quotation omitted). This portion of

Laney’s appeal is dismissed as moot.


                                          9
    Case: 16-10765   Date Filed: 05/01/2017   Page: 10 of 10


AFFIRMED IN PART AND DISMISSED IN PART.




                              10